Citation Nr: 1704152	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO. 13-14 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of a traumatic brain injury, including headaches. 

2. Entitlement to service connection for residuals of a stroke.

3. Entitlement to a disability rating in excess of 10 percent for service-connected tinnitus. 

4. Entitlement to a compensable disability rating for service-connected hearing loss (bilateral hearing loss is in effect as of June 18, 2014; left ear hearing loss only is service connected prior to that date).

5. Entitlement to a disability rating in excess of 30 percent since August 23, 2006 and in excess of 50 percent since June 18, 2014 for service-connected posttraumatic stress disorder (PTSD). 




REPRESENTATION

Veteran represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1965 to November 1967.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from March 2007, May 2010, January 2012, February 2015, and September 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In an April 2013 VA Form 9, Appeal to the Board, the Veteran requested a Board Videoconference hearing. However, in October 2016 the Veteran submitted a statement through his attorney withdrawing his hearing request. Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(d), (e) (2016).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of service-connected hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In October 2016 the Veteran withdrew the issue of entitlement to a disability rating in excess of 10 percent for service-connected tinnitus.

2. Affording the Veteran the benefit of the doubt, the Veteran suffered a TBI during active military service, and he continues to suffer TBI residuals, including headaches.

3. Affording the Veteran the benefit of the doubt, the residuals of the Veteran's stroke are related to his active military service.

4. The Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks prior to October 1, 2008. 

5. As of October 1, 2008, the Veteran's PTSD was manifested by total social and occupational impairment as a result of his PTSD.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran of the issue of entitlement to a disability rating in excess of 10 percent for service-connected tinnitus have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria to establish service connection for TBI residuals, including headaches, are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a).

3. The criteria to establish service connection for residuals of a stroke are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a).

4. Prior to October 1, 2008, the criteria for a higher initial disability rating in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.125, 4.126, 4.130, DC 9411.

5. Beginning on October 1, 2008, the criteria for a 100 percent disability rating for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.125, 4.126, 4.130, DC 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing or in testimony at a hearing. 38 C.F.R. § 20.204. In this case, the Veteran, in a correspondence dated October 2016, withdrew the issue of entitlement to a disability rating in excess of 10 percent for service-connected tinnitus; hence, there remain no allegations of errors of fact or law for appellate consideration as it relates to this issue. Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed without prejudice.

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In this regard, the Veteran was issued appropriate notice. As to the duty to assist, the Board finds that all relevant, identified records have been obtained and that VA has provided an adequate VA examination with rationale. 


Service Connection

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). Service connection will also be presumed for certain chronic diseases, including a psychosis, if manifest to a compensable degree within one year after discharge from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Stroke

The Veteran's private treatment records show that he suffered a stroke in October 2008. He was not provided a VA medical examination with respect to this claim. The Veteran submitted a private medical opinion from Dr. V.C., who is qualified and trained in treating veterans and in Veteran's law. Dr. V.C. opined that it was at least as likely as not that the Veteran's stroke was caused by his exposure to Agent Orange while serving in the military in Vietnam. 

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7 Vet. App. 204 (1994). The Board affords the benefit of the doubt to the Veteran and grants the claim.

TBI, Including Headaches

The Veteran contends that his TBI and its residuals were incurred in 1967 when his base came under a mortar attack while in Vietnam. The Veteran stated that he noted changes in his head immediately after the attack.

The Veteran's service treatment records do not show complaint of or treatment for TBI symptoms. In his November 1967 subjective report of medical history, the Veteran reported frequent or severe headaches. He also had his separation medical examination at that time, and the examination did not reveal any issues related to the Veteran's brain or headaches. 

The Veteran submitted a June 2016 private medical opinion from Dr. M.L.C. Dr. M.L.C. reviewed and analyzed the Veteran's private treatment records and noted that his vertigo, dizziness, headaches, and lack of balance complaints post-service were consistent with his reports of a TBI suffered during service. Dr. M.L.C. opined that the Veteran's headaches and other residuals of a TBI are the result of the mortar attack he suffered while in Vietnam. 

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7 Vet. App. 204 (1994). The Board affords the benefit of the doubt to the Veteran and grants the claim.


Increased Disability Ratings

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. Id.; see 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993). However, a Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).




PTSD

Since August 23, 2006, the Veteran's acquired psychiatric disorder was rated as 30 percent disabling and since June 18, 2014 the Veteran's PTSD has been rated as 50 percent disabling under Diagnostic Code 9411. 38 C.F.R. § 4.130.

Psychiatric disorders are rated under the portion of the Schedule for Rating Disabilities that pertains to mental disorders. 38 C.F.R. § 4.130.

A 10 percent rating is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a) (2014). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment. 38 C.F.R. § 4.126(b) (2014).

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned. Id. In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment. Id. 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.

The Veteran's VA treatment records show individual psychotherapy for PTSD.

The Veteran had a VA medical examination in February 2010, where he was diagnosed with PTSD and major depressive disorder. He was irritable, isolative, lacked motivation, and did not seek out social opportunities. The examiner opined that the Veteran's major depressive disorder was primary. The Veteran had low energy, guilt about his lack of function and the burden he placed on his wife. The Veteran had numbing and avoidance of reminders of his stressors, his affect was restricted, and he had decreased interest in activities that previously gave him pleasure. The Veteran reported re-experiencing his stressors with emotional and physiological arousal at the reminder of his stressors. The Veteran had persistent thoughts of death. 

The Veteran had a VA medical examination in January 2015, and the report is contained in his Virtual VA claims file. The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity. He had chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. The examiner opined that the Veteran's PTSD had been stable for many years. 

The Veteran submitted a private medical opinion in June 2016 by Dr. M.L.C. Dr. M.L.C. stated that the Veteran had daily nightmares, daily periods of dissociation, significant avoidance of any reminders of Vietnam, an escalated startle response, negativistic thinking, loss of enjoyment in his life, recklessness, irritability, anger, a sense of foreshortened future, hopelessness, despair, and intermittent suicidal ideation. Dr. M.L.C. noted that the Veteran had disturbances in long-term memory, but did not say whether this was attributable to the Veteran's PTSD. Dr. M.L.C. opined that the Veteran had total social and occupational impairment as a result of his PTSD and that this had existed since the Veteran's stroke in October 2008. Dr. M.L.C. explained that after the Veteran's stroke, he was no longer able to suppress his PTSD symptoms. 

Based upon the Veteran's VA treatment records, his VA medical examinations, and the private medical opinion of Dr. M.L.C., the Veteran's service-connected PTSD warrants a 100 percent disability rating beginning on October 1, 2008. The Veteran's PTSD symptomatology prior to October 1, 2008 approximates the 30 percent disability rating he is currently awarded. His PTSD symptomatology would not warrant a 50 percent disability rating because he did not have occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); and impaired abstract thinking. While the Veteran did have impairment judgment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationship, those symptoms are accounted for in his 30 percent disability rating. The Veteran's attorney agrees that prior to October 2008 the Veteran's 30 percent disability rating is appropriate. See October 2016 statement. After the Veteran's October 2008 stroke and affording the Veteran the benefit of the doubt, his PTSD symptomatology warrants a 100 percent disability rating. 

Extraschedular

The Board has considered whether the evaluation of the Veteran's service-connected PTSD should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not complete account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

A comparison of the Veteran's current PTSD and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedule standards." 38 C.F.R. § 3.321(b). The Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks prior to October 1, 2008. After October 1, 2008, the Veteran's PTSD was manifested by total social and occupational impairment as a result of his PTSD. These symptoms are compensated and accounted for in the Veteran's schedular ratings. See Thun, 22 Vet. App. at 115.

In summary, the available schedular evaluations are adequate to rate the Veteran's PTSD; consequently, the first step of the inquiry is not satisfied. Id. In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization. See id. at 118-19. Thus, the schedular criteria are adequate to rate the Veteran's PTSD; and referral for extraschedular consideration is not warranted.



ORDER

Service connection for TBI residuals, including headaches, is granted.

Service connection for residuals of a stroke is granted.

The appeal for the issue of entitlement to a disability rating in excess of 10 percent for service-connected tinnitus is dismissed.

Prior to October 1, 2008, the claim for a disability rating in excess of 30 percent is denied.

Beginning October 1, 2008, a 100 percent disability rating for PTSD is granted. 


REMAND

The Veteran was provided an October 2016 VA contract audiological examination.  The record does not indicate that the issue is appellate status was readjudicated thereafter.  In addition, a Supplemental Statement of the Case is necessary after service connection for the right ear.  As of the effective date of that grant, the issue before the Board is a compensable rating for bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Thereafter, readjudicate the Veteran's claim for a compensable rating for service-connected hearing loss.  Prior to June 18, 2014, the issue is a compensable rating for left ear hearing loss, and as of that date the issue is a compensable rating for bilateral hearing loss.  If a remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


